Citation Nr: 1734585	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  09-28 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for hypertension.	


ATTORNEY FOR THE BOARD

A. Parrish, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1954 to April 1980, to include service in Vietnam.  The Veteran died in December 2012 and the appellant is the surviving spouse.  The appellant has been substituted as a claimant.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In December 2015 and March 2017, the Board remanded this matter for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACTS

1.  The Veteran's hypertension did not have its onset in service, did not manifest to a compensable degree within one year of separation from service, and is not otherwise related to service, to include as due to in-service herbicide exposure.

 2.  The Veteran's hypertension was not caused by or aggravated by a service-connected disability.


CONCLUSION OF LAW

The criteria for service-connection for hypertension, to include as a result of exposure to herbicides or as secondary to a service-connected disability, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A.           §§  5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2016).

VA's duty to notify was satisfied by letters dated February 2007, December 2008, and March 2013.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The duty to assist the Appellant in the development of her claim has also been met. This duty includes assisting in the procurement of pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO obtained and associated with the claims file the Veteran's available service treatment records (STRs), VA treatment records, and private medical records.  The Appellant has not identified any additional outstanding records that have not been requested or obtained.  Also a VA compensation and pension examination was done posthumously in February 2016 with an addendum report issued in March 2017.  The Board finds that the reports are adequate to decide the merits of the case because the examiner was provided with an accurate history, the Veteran's history was recorded, and the examination report set forth detailed examination findings to include a nexus opinion, with adequate bases for the opinion.  See 38 C.F.R. § 3.159(c)(4) (2016); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

The Appellant has not advanced any procedural arguments in relation to VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .").

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2016). 

Service connection may be presumed for certain chronic diseases, to include hypertension, which develop to a compensable degree within one year after discharge from service, even though there is no evidence of such disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. 3.307, 3.309(a) (2016). 

Where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has that chronic disability, service connection can be granted.  That does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b) (2016).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptoms after service may serve as an alternative method of establishing service connection.  38 C.F.R. § 3.303(b) (2016).  Continuity of symptoms may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post- service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  Continuity of symptoms applies only to those conditions explicitly recognized as chronic.  38 C.F.R. § 3.309(a) (2016); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

If a Veteran was exposed to a herbicide agent (e.g., Agent Orange) during active service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (also known as Type II or adult-onset diabetes mellitus), Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea) and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma). 38 C.F.R. § 3.309(e) (2016).  VA has determined that there is no positive association between exposure to herbicides and any other condition for which it has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341 -346 (1994); see also 61 Fed. Reg. 57586 -57589 (1996). 

VA amended the list of covered diseases presumed service-connected due to herbicide exposure as to include the conditions of all chronic B-cell leukemia's (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), Parkinson's disease, and ischemic heart disease (IHD).  Note 3 to section 3.309(e) provides that "the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease."  See 75 Fed. Reg. 52,202 -53,216  (Aug. 31, 2010), to be codified later at 38 C.F.R. § 3.309(e) (2016). 

The diseases listed at § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year, after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service. 

Notwithstanding the presumption, service connection for a disability claimed as due to herbicide exposure (Agent Orange) may be established by showing that a disorder resulting in disability or death was in fact causally linked to such exposure.  Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F. 3d 1039, 1044 (Fed. Cir. 1994), citing 38 U.S.C.A. § 1113(b) and 1116 and 38 C.F.R. § 3.303.

In addition, service connection may be established on a secondary basis for a disability which is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2016).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2016); Allen v. Brown, 7 Vet. App. 439 (1995).

When considering evidence supporting a service connection claim, the Board must consider, on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (reiterating that "'[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'") (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).  When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49   (1990). 

Initially, the Board notes it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to each claim.

The Appellant seeks service connection for the Veteran's hypertension.  In addition to considering the claim as directly related to active service, the Board has also considered entitlement to service connection for hypertension on a presumptive or secondary basis. 

The Veteran's STRs include his entrance examination, retirement examination, and other, periodic examinations.  The Veteran's May 1954 enlistment examination did not find any problems or complaints regarding his heart or vascular system.  His blood pressure was 124/70.  In a March 1962 separation and reenlistment examination the Veteran had a blood pressure of 124/80.  He was not found to have any problems regarding his heart or vascular system.  A November 1964 periodic examination found the Veteran to have gained twenty pounds in the past year and recorded his blood pressure as 132/78.  He denied any significant medical history.  In a February 1968 periodic examination the Veteran was not found to have any problems regarding his heart or vascular system.  His blood pressure was 138/88.  In a February 1972 periodic examination the Veteran did not indicate that he had a history of heart problems.  He indicated that he did not know if he had a history of high or low blood pressure.  A February 1972 medical examination did not find the Veteran to have any abnormalities regarding his blood pressure, heart, or vascular system.  His blood pressure was 108/70.  A March 1976 periodic examination showed the Veteran's blood pressure to be 130/84.  He was not found to have any cardiac or vascular problems and it was noted that the Veteran denied all significant medical or surgical history since his prior examination.

In April 1974 the Veteran reported to the general medical clinic with burning pain under his left breast.  His blood pressure was 140/96 upon first reporting and later was recorded as 125/85.  He was referred for a chest X-ray and advised to follow-up.  His follow-up appointment indicated his blood pressure was 130/80.   

In December 1974 the Veteran reported to the medical clinic for feeling nervous.  His blood pressure was 144/96.  

In July 1976 the Veteran reported to the medical clinic with complaints of epigastric burning for the past 3 days.  He stated he had a history of gastritis and left shoulder pain.  He reported drinking 5-10 cups of coffee a day and smoking 2-3 packs of cigarettes a day.  His blood pressure was recorded as 120/80.  

In October 1976, his blood pressure was recorded at 130/90.  In November 1977, the Veteran presented to the medical clinic for right sided lower back pain.  His blood pressure was recorded as 118/80.  

The Veteran presented to the emergency department in August 1978 with tenderness in his left chest wall.  His blood pressure was 174/90.  He was diagnosed with anxiety and prescribed medication.  He was released with a blood pressure reading of 134/84.  He reported to the medical clinic later in August 1978 with pain in his left arm and chest.  He stated that he smoked three packs of cigarettes a day for 26 years.  His blood pressure recordings were 120/80, 126/84, and 110/70.  

A September 1978 STR indicated the Veteran had left shoulder and chest pain which had been on-going for the prior 5 years, without any cardiac status.  The Veteran reported being prescribed Valium and Darvocet, though he stated he did not take the medications.  He reported taking aspirin.  His blood pressure was recorded as 140/75.  He was referred for nerve conduction studies.  

In October and November 1978 the Veteran's blood pressure in the medical clinic was recorded at 124/82 and 138/86, respectively.  

In May 1979 the Veteran presented to the general medical clinic for left sided lumbar pain which had been present for the past 6 years.  His blood pressure was recorded at 124/80.  
In June 1979 the Veteran presented to the medical clinic regarding his medication; his recorded blood pressure was 126/74.  In July 1979 the Veteran presented to the medical clinic with a recorded blood pressure of 130/90 and complaints of shortness of breath and chills.  

A retirement examination in January 1979 indicated the Veteran had an episode of high blood pressure in April 1974, but that his blood pressure screening was normal and his blood pressure at that date was normal (recorded as 120/78).  He noted a history of high blood pressure in his January 1979 report of medical history.  The Veteran had a second retirement examination in March 1980.  Heart or vascular problems were not noted.  An episode of elevated blood pressure in April 1974 was noted, though his blood pressure was noted to be within normal limits (recorded as 122/76) at the time of the retirement examination.  In his report of medical history the Veteran reported that he had a history of high blood pressure.

In February 2004,  the Veteran was diagnosed with significant single vessel coronary artery disease (CAD). 

A January 2005 private echocardiogram report noted that the Veteran's medical problem list included single vessel CAD, which was managed medically, dyslipopmteinemia, GERD, degenerative joint disease, and intermittent syncope.  His blood pressure was record as 128/64.  

In a July 2005 VA examination report regarding his service-connected disabilities, the Veteran did not indicate that he had high blood pressure or was suffering from hypertension.

A February 2006 private medical report indicated the Veteran's medical problems included single vessel CAD, which was managed medically, dyslipopmteinemia, GERD, degenerative joint disease, and intermittent syncope.  His blood pressure was recorded as 130/70.
A September 2006 private X-ray indicated that the Veteran had a clinical history of hypertension. 

In a February 2007 VA examination regarding his service-connected disabilities, the Veteran did not indicate that he had high blood pressure or hypertension.  

A February 2007 private medical report noted his blood pressure as 140/64.  The physician's impression was that the Veteran had a history of CAD, hypertension, dyslipidemia, and hemorrhoids.  

In a September 2008 letter, the Veteran referenced records in service showing high blood pressure (140/96 in April 1974, 174/90 in August 1978 and 138/86 in November 1978).  He stated he was never treated at the time, but has been taking Atenolol to control this problem.  

A February 2009 private medical record indicated the Veteran had a blood pressure reading of 184/93 upon admission into the emergency room for abdominal pain with vomiting.  He provided a history of having hypertension.  

A May 2009 private medical record noted a list of various medical problems, but they did not include hypertension.  His blood pressure was recorded at 130/80.  

A July 2009 private medical report indicated the Veteran had a history of high blood pressure which was being controlled with prescription medication.

At a July 2010 VA examination for his ischemic heart disease (IHD), his blood pressure was reported at 144/69, 143/67, and 132/66.  The Veteran was diagnosed with CAD with carotid occlusion.   

The Veteran died in December 2012 from lung cancer.

In a February 2016 VA examination report, a VA examiner determined that the Veteran's hypertension was not related to his military service on a direct, presumptive, or a secondary basis.  The examiner opined that the Veteran's hypertension was less likely than not incurred in or caused by an in-service injury, event, or illness.  The examiner found that though the Veteran's STRs showed an episode of elevated blood pressure in April 1974, no diagnosis of hypertension was made while in-service or for many years afterwards.  The examiner stated that the gap between discharge from active duty and the date of the first notation of hypertension, along with the lack of symptomology in-service, indicated that the Veteran's hypertension was not caused by or related to the episode of high blood pressure in-service.  The Board notes, here, that the February 2016 report contains a typographical error as the examiner did not include the word "not" in the rationale for the negative nexus opinion.  But, based on the nexus statement contained in the report, it is clear that the examiner did not find a connection between the Veteran's elevated blood pressure in-service and his subsequent diagnosis of hypertension.  The examiner further opined that the Veteran's hypertension was not caused or aggravated beyond normal progression by the Veteran's service-connected disabilities - including CAD - as there was no available medical or scientific literature that established a cause and effect relationship between those conditions and hypertension.   Finally, the examiner stated that the Veteran's hypertension was not among the disabilities or diseases which were associated with exposure to herbicides.  

In a March 2017 addendum to the February 2016 examination, the VA examiner discussed that a review of the available medical/scientific literature does not show evidence based medical information that had established a cause and effect relationship of exposure to herbicide agents as a risk and/or aggravating factor beyond its normal progression for hypertension.  For these reasons, the VA examiner opined that the Veteran's hypertension was less likely than not the result of or was aggravated by the Veteran's in-service exposure to herbicides.

In light of the above, the Board finds that service-connection for the Veteran's hypertension on a direct, presumptive, or secondary basis is not warranted.

Initially, the Board notes that while the Veteran's STRs contain reports of the Veteran having elevated blood pressure readings, most of those episodes were in conjunction with the Veteran suffering from a distinct physical illness.  Specifically, the April 1974 reading was in conjunction with pain in his chest; the December 1974 report was in conjunction with his anxiety; the August 1978 reading was again in conjunction with pain in his chest; the July 1979 reading was in conjunction with the Veteran's complaints of shortness of breath and chills.  The STRs also show that the Veteran consistently had normal blood pressure readings while in-service, including in 1962, 1972, 1978, 1979, and 1980, and that cardiac findings were normal in service.  Importantly, the Veteran's STRs are void of treatment for high blood pressure and also do not include a diagnosis of or treatment for hypertension.  Thus, though the Veteran had high blood pressure readings in service, these isolated episodes do not establish that the Veteran was suffering from hypertension while in-service.  Similarly, there is no evidence of record which established that the Veteran was diagnosed with hypertension within one year of his retirement in 1980.  The first documented report of hypertension found in the evidence of record was a September 2006 private medical record which indicated the Veteran reported a history of hypertension.  The first indication that the Veteran had hypertension, then, was over twenty years after the Veteran retired from service.  The passage of many years between discharge from active service and the  documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  Furthermore, the only evidence of record to address the etiology of the Veteran's hypertension, the 2016 VA examination, did not find a link between the Veteran's service and his hypertension.  The 2016 examiner stated that the Veteran's hypertension was less likely than not related to his service.  There is no other evidence of record which directly addresses the etiology of the Veteran's hypertension.  Specifically, none of the Veteran's private medical providers stated that his hypertension was related to his service.  
Furthermore, the probative medical evidence of record is directly against a finding that the Veteran's exposure to herbicides caused his hypertension.  The VA examiner in his 2017 supplemental opinion after considering the entire record and a review of the medical literature concluded there was no relationship between hypertension and herbicide exposure.  Also, none of the Veteran's private medical providers or other medical evidence of record establish that the Veteran's exposure to herbicides caused his hypertension.  Thus, the probative medical evidence of record does not support a finding that the Veteran's hypertension was caused by his active service, to include exposure to herbicides.
 
Additionally, secondary service connection is also not established in regards to the Veteran's hypertension.  Secondary service connection for the Veteran's hypertension would necessitate the disability being caused or aggravated by a service-connected disability.  The Veteran's service connected disabilities are residuals of lung cancer, CAD, degenerative arthritis of lumbar spine, residuals of prostate cancer radiation, right leg radiculopathy, hemorrhoids, hiatal hernia, duodenal ulcer, dermatitis of neck, back, and hands, and gastrointestinal reflux disease.  The evidence of record does not support a finding of a link between these disabilities and the Veteran's hypertension.  In fact, the evidence of record is in direct opposition to a relationship between the Veteran's hypertension and his service-connected disabilities.  The February 2016 VA examiner stated that there was no medical or scientific literature which established a cause and effect relationship between hypertension and the Veteran's service-connected disabilities.  As such, and without such a relationship present, the examiner stated that the Veteran's hypertension was less likely than not aggravated beyond its normal progression by the Veteran's service-connected disabilities.  Further, none of the Veteran's private medical records contained in his claims file related the Veteran's hypertension to his service-connected disabilities.  The Veteran's private treating physicians did not link his hypertension to any of his service-connected disabilities.  Thus, the record is void of any evidence which would support a finding that the Veteran's hypertension was caused or aggravated by one of his service-connected disabilities.  Considering that the only evidence of record to address the question of whether there was a relationship between the Veteran's service-connected disabilities and his hypertension finds there was no such relationship, the Board finds that secondary service-connection is not warranted.

The Board finds the February 2016 and March 2017 VA opinions highly probative to the issue of whether the Veteran's hypertension is related to service, herbicide exposure, or a service connected disability.  The examiner possesses the necessary education, training, and expertise to provide the requested opinion.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The opinions were based on a review of the claims file, which consisted of the Veteran's STRs and post-service medical evidence, and the Veteran's contentions contained therein, and consideration of medical literature, upon which the examiner relied upon in giving his opinion.  It is clear that the examiner took into consideration all relevant factors in giving his opinion. 

Significantly, the Appellant has not presented or identified any contrary medical opinion that supports the claim for service connection, on a direct, presumptive, or secondary basis.  VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).  The Board finds that the only medical opinions of record show that the Veteran's hypertension was not related to service, his exposure to herbicides, or secondary to the Veteran's service-connected disabilities.  

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428 (2011), as to the specific issue being decided herein, an opinion as to the etiology of the Veteran's hypertension and whether it is etiologically related to the Veteran's active service, his exposure to herbicides, or his service connected disabilities, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  That is, although the Board readily acknowledges that Veteran was competent to report his hypertension symptoms, there is no indication that either he or the Appellant were competent to etiologically link any such symptoms to his active service, including his exposure to herbicides, or his service connected disabilities.  In addition, the Veteran and the appellant were not shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrated that the Veteran and the appellant had received any special training or acquired any medical expertise in evaluating hypertension.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, the Veteran and the appellant's statements are lay evidence that do not constitute competent medical evidence and lack probative value.

In sum, the claims file does not contain competent and credible evidence that the Veteran's hypertension was related to service, his exposure to herbicides, or was related to or aggravated by his service connected disabilities.  The Board finds that the competent and credible medical evidence and analyses from a licensed medical professional are more probative than lay statements with regard to the etiology of the Veteran's hypertension.  Harvey v. Brown, 6 Vet. App. 390, 394   (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology).  See also King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (indicating lay evidence must demonstrate some competence and affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation).

Accordingly, as the preponderance of the evidence is against the claim for service connection for hypertension, to include as due to exposure to herbicides or as secondary to the Veteran's service-connected disabilities, the benefit-of-the-doubt rule is not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 ; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service-connection for hypertension, to include as a result of exposure to herbicides or as secondary to service-connected disabilities, is denied.
 



____________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


